Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 29, 2022

The Court of Appeals hereby passes the following order:

A22A0542. AVID ACCEPTANCE, LLC v. AVERY.

      The Appellant, Avid Acceptance, LLC, has filed a Notice of Bankruptcy Stay
indicating that the Appellee, Monica Avery, has filed a Petition for Chapter 13
Bankruptcy. Because all cases against Avery have been stayed pending the outcome
of petition number 22-53082-JRS filed in the Bankruptcy Court for the Northern
District of Georgia on April 21, 2022, we hereby DISMISS the appeal and
REMAND the case to the trial court pending resolution of the bankruptcy petition.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/29/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.